                                United States District Court
                              Western District of North Carolina
                                     Asheville Division

 Carol Mosca,                             )            JUDGMENT IN CASE
                                          )
                 Plaintiff,               )           1:21-cv-00027-MR-WCM
                                          )
                    vs.                   )
                                          )
 James L. Madara, et al.,                 )
                                          )
                Defendants.               )

DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 5, 2021 Order.

                                                 March 5, 2021



                                                 Frank G. Johns, Clerk of Court




       Case 1:21-cv-00027-MR-WCM Document 4 Filed 03/05/21 Page 1 of 1
